Citation Nr: 1316781	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  03-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's dyshidrosis of the hands, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's tinea pedis with onychomycosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

H. J. Baucom, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1964 to November 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's dyshidrosis of the hands and tinea pedis with onychomycosis.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2012, the Board remanded the Veteran's appeal for additional action.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its February 2012 Remand, the Board directed that the Veteran was to be scheduled for a VA examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his service-connected dyshidrosis of the hands, tinea pedis, and onychomycosis.  The record reflects that the requested evaluations were scheduled for March 2012 and in June 2012.  The examination notices, if any, provided to the Veteran are not of record.  The Veteran was reported to have failed to report for the scheduled examinations.  As it is not evident that the he received notice of the scheduled examination, the Veteran should be again schedule for the requested examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his service-connected dyshidrosis of the hands, tinea pedis, and onychomycosis.  The evaluation should be scheduled for the summer months.  If such action is not possible, a written statement to that effect should be prepared and incorporated into the record.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should express an opinion as to the impact of the Veteran's skin and toenail disabilities upon his vocational pursuits.  The examiner should also specifically state whether the Veteran's skin disabilities necessitate systemic therapy such as corticosteroids or other immunosuppressive drugs.  

All relevant records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  The Veteran is hereby advised that if he fails to report for the scheduled examination without good cause, his claim will be decided upon the evidence of record in accordance with the provisions of 38 C.F.R. § 3.655 (2012).  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

